            Case 1:20-cv-00050-DBP Document 2 Filed 04/29/20 Page 1 of 3




Joshua Trigsted (13126)
Trigsted Law Group, P.C.
5200 SW Meadows Rd, Ste 150
Lake Oswego, OR 97035
888-247-4126 ext. 1
866-927-5826 facsimile
Josh@TLGConsumerlaw.com
Attorney for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT

                       DISTRICT OF UTAH, NORTHERN DIVISION


ANDREW JOHNSON,                                           COMPLAINT

                    Plaintiff,
                                                            1:20-cv-00050-DBP
v.

MEADE RECOVERY SERVICES, LLC,

                   Defendant.                             JURY TRIAL DEMANDED

                                      I. INTRODUCTION

       1.       This is an action for damages brought by an individual consumer for Defendant’s

violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter

“FDCPA”).

                                      II. JURISDICTION

       2.       Plaintiff’s claim for violations of the FDCPA arises under 15 U.S.C. § 1692k(d),

and therefore involves a “federal question” pursuant to 28 U.S.C. § 1331.

                                         III. PARTIES

       3.       Plaintiff, Andrew Johnson (“Plaintiff”), is a natural person residing in Cache

County, Utah.


                                                 1
             Case 1:20-cv-00050-DBP Document 2 Filed 04/29/20 Page 2 of 3




        4.      Defendant, Meade Recovery Services, LLC (“Defendant”), is a corporation

engaged in the business of collecting debts by use of the mails and telephone. Defendant

regularly attempts to collect debts alleged due another.

                                    IV. FACTUAL ALLEGATIONS

        5.      Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

        6.      Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(3).

        7.      All activities of Defendant set out herein were undertaken in connection with the

collection of a “debt,” as defined by 15 U.S.C. § 1692a(5).

        8.      Within the last year, Defendant took multiple actions in an attempt to collect a

debt from Plaintiff. Defendant’s conduct violated the FDCPA in multiple ways, including the

following.

        9.      Falsely threatening to report a debt to Plaintiff’s credit report in a September letter

to Plaintiff, where doing so would violate the Fair Credit Reporting Act because the debt is more

than 7 years old (15 USC 1692e(5)).

        10.     As a result of the aforementioned violations, Plaintiff suffered and continues to

suffer injuries to Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and

severe emotional distress.

        11.     Defendant intended to cause, by means of the actions detailed above, injuries to

Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and severe emotional

distress.

        12.     Defendant’s actions, detailed above, were undertaken with extraordinary

disregard of, or indifference to, known or highly probable risks to purported debtors.


                                                  2
            Case 1:20-cv-00050-DBP Document 2 Filed 04/29/20 Page 3 of 3




       13.     To the extent Defendant’s actions, detailed in paragraphs above, were carried out

by an employee of Defendant, that employee was acting within the scope of his or her

employment.

      COUNT I: VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT

       14.     Plaintiff reincorporates by reference all of the preceding paragraphs.

       15.     The preceding paragraphs state a prima facie case for Plaintiff and against

Defendant for violations of the FDCPA.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

Defendant for the following:

       A.      Declaratory judgment that Defendant’s conduct violated the FDCPA;

       B.      Actual damages pursuant to 15 U.S.C. § 1692k;

       C.      Statutory damages pursuant to 15 U.S.C. § 1692k;

       D.      Costs, disbursements and reasonable attorney’s fees for all successful claims, and

any unsuccessful claims arising out of the same transaction or occurrence as the successful

claims, pursuant to 15 U.S.C. § 1692k; and,

       E.      For such other and further relief as may be just and proper.

                  PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY


               Dated this 29th day of April, 2020

                                                     TRIGSTED LAW GROUP, P.C.

                                                     __s/Joshua Trigsted_____________
                                                     Joshua Trigsted
                                                     Attorney for the Plaintiff

                                                3
